Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1-5, 8-9, 11 are previously presented.
Claim 6-7, 10, 14-15 are original.
Claim 12 is cancelled.
Claim 13 is currently amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim limitations interpreted as invoking 35 U.S.C. 112(f) of claim 6 and its dependents are:
“adjusting the number of casting molds being present inside the installation based on the first and/or the at least one second process parameter” as being interpreted as the “removing at least one casting mold from the installation or for adding at least one casting mold to the installation” as disclosed in [0030] of the as-filed specification.

Claim limitations interpreted as invoking 35 U.S.C. 112(f) of claim 11 and its dependents are:
“means for determining …” which reads in from [0027] as at least one pyrometer movable about an axis and/or along an axis and a stepping motor.
“means for sending …” - Examiner has interpreted the means for sending as the linear transport system of [0028] & [0009] which includes at least one mold carrier.
“means for adjusting a speed …” does not have antecedent basis in the specification but seems to be related to [0028] generally.  Since controller adjust speed of the molds with motor, Examiner has interpreted the means for adjusting… to be a controller/processor.  
“means for adjusting a temperature…”  -  Examiner has interpreted it as the ventilation grid/fans/cooling medium in [0029] & [0009].  Therefore, the means is interpreted as controller altering the fan speed, cooling medium flow rate, temperature of the installation/mold.

Claim limitations interpreted as invoking 35 U.S.C. 112(f) of claim 13, in addition to above (because claim 13 depends from 11), are:


Claim limitations interpreted as invoking 35 U.S.C. 112(f) of claim 14, in addition to above (because claim 14 depends from 11), are:
“a means for adjusting a number of casting molds being present in the installation” does not have antecedent basis in the specification.  Examiner considers that the controller/processor also can be considered a means for adjusting a number of casting molds being present in the installation as the time-dependent speed of each mold inherently is related to the number of molds present in the installation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-5, 8-11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry (US 2677152).
Regarding claim 1, Terry discloses a method for controlling (altering cooling process rate is controlling to one of ordinary skill in the art – controlling is defined as determining the behavior or supervising the running of) a cooling process (cooling is part of the process – see cooler 5 of C2/L3) of casting (any mold can be a casting mold) molds (see plural molds/pans 1 of C1/L32) for cosmetic products (any product can be a cosmetic/decorative/ornamental product – including the molds working on plastic – whether that plastic is for a car door or any other part) during passing through a cooling track (any part of the apparatus cooler than the furnace is considered a cooling track  - see conveyor 8 & 9 as well as chain 2, etc.  – any part of the system can be a cooling track as long as the hot molds are cooled – below room temperature segments are not required by the current claim construction, only speed control feedback based upon temperature data) in an installation (see entire collection of structures of Fig.), the method comprising:
 identifying a predetermined process parameter (see temperature of C3/L31 and/or cooling speed/rate/residence time of C3/L61–also see C2/35-C4/L10 - any threshold can be a predetermined process); 
sending a first casting mold (any of molds 1 which goes into cooler 5 before any other molds) through the cooling track (see cooler 5, the portion of the track within the cooler is the cooling track); 
determining a first process parameter of the first casting mold (see C2/L14-19 – final temperature of which the wax should be cooled of C3/L20 OR residence time of cooling of C3/L61); 

Terry renders obvious adjusting a speed of the second casting mold through the cooling track based on a difference between the first process parameter and the predetermined process parameter.  See check of C3/L35 – a check is a comparison between a predetermined threshold and an actual measured value of the thermometer process variable.  
When both the first and second molds passing through the track are heated to the same temperature, it would have been obvious to use a thermometer to measure the temperature of a mold due to the teachings of Terry, and if the first mold is not cool enough or at the desired temperature after a certain time through the track, it would have been obvious to reduce the temperature of the cooler 5 track for a constant exposure time, to decrease the speed of the mold through the cooling track to increase the exposure residence time of the mold to the cooling track. 
Examiner notes that Terry expressly recognizes varying the rate of the conveyor travel which necessarily alters the temperature that the mold experiences, and thereby the cooling rate when necessary to maintain operation, see C2/L14-19. One of ordinary skill in the art would have known how to alter the disclosed process of Terry to arrive at the claimed invention before the effective filing date. 
Terry does not expressly teach that the temperature in the conveyor is lowered, however, the time-temperature profile that the mold experiences is altered by altering the conveyor rate through the constant temperature “cooling bath” region.  See MPEP 2144.05(II)(A).
 Applicant may consider overcoming by amending in that the temperature in the vicinity of the second mold is reduced as a result of the first process parameter and predetermined 
Therefore, Terry renders obvious adjusting a temperature of at least one area of the cooling track while passing the second casting mold through the cooling track based on the difference between the first process parameter and the predetermined process parameter. 
Modifying Terry had the benefit that it allowed for the decrease of the manufacturing costs in terms of time to manufacture the molded articles and improvement of yield.  Therefore, there was motivation to modify Terry.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of powders of Terry with the cast molding method of Ito to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the decrease of the manufacturing costs in terms of time to manufacture the molded articles and improvement of yield.

Regarding claim 2, Terry discloses further comprising: determining at least one second process parameter of the first casting mold, the second process parameter having a different measurement variable than the first process parameter.  See the mapping above for the residence time and temperature.  Either can be the first or second process parameter.

Regarding claim 3, Terry does not explicitly disclose wherein adjusting the speed is further based on the at least one second process parameter and/or wherein adjusting the temperature is further based on the at least one second process parameter.
To adjust the temperature, by increasing the time spent and inherently decreasing the speed of the second mold in response to determining that an earlier cooled mold did not sufficiently cool early enough would have been an obvious modification of the cooling curve 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the control method of Terry to alter the speed based upon the first parameter to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the increasing of the productivity of the mold assembly in terms of the yield of the manufactured objects.

Regarding claim 4, Terry renders obvious wherein adjusting the speed comprises: shortening a passing time of the second casting mold through the cooling track, (contingent limitation – optional) if the first and/or the at least one second process parameter falls below a threshold; and extending the passing time of the second casting mold through the cooling track, (contingent limitation – optional) if the first and/or the at least one second process parameter exceeds the threshold.  
Since the operation speed is varied based upon the process variables listed in the cooling curve, including the temperatures of the molds, it would have been obvious to one of ordinary skill in the art to modulate the cooling time or temperature and/or the rate of heat withdrawal within the mold, which is indicative of the temperature gradient along the time of the casting, all art-recognized variables, in response to the mold finish temperature, another art-recognized variable.
Doing so had the benefit that it allowed for more precise control of the mold cooling process start-up dynamics which reduced time of manufacture and thereby operating costs.  Therefore, there was motivation to modify Terry.
Therefore, it would have been obvious to one of ordinary skill in the art to vary the time through the cooling track based upon the mold finish temperature of the previous mold passing through the cooling track of Terry to arrive at the claimed invention before the effective filing 

Regarding claim 5, Terry discloses wherein adjusting the temperature comprises: reducing the temperature in at least one area of the cooling track (see C3/L35 - check), (contingent limitation – optional – if none of the process parameters fall below the threshold, this step is optional and need not be performed to read on the claimed method as a contingent limitation) if the first and/or the at least one second process parameter falls below a threshold; and increasing the temperature in at least one area of the cooling track, (contingent limitation – optional – if none of the process parameters exceeds the threshold, this step is optional and need not be performed to read on the claimed method) if the first and/or the at least one second process parameter exceeds the threshold.  
Since the speed of mold motion is varied based upon the process variables listed, including the temperatures of the molds, which are in the cooling track at time of operation it would have been obvious to one of ordinary skill in the art to modulate the temperature of the region area which affects the temperature of the molds, an art-recognized variable, since the molds pass through the region, in response to the mould finish temperature, another art-recognized variable.
Doing so had the benefit that it allowed for more precise control of the mold cooling process start-up dynamics which reduced time of manufacture and thereby operating costs.  Therefore, there was motivation to modify Terry.
Therefore, it would have been obvious to one of ordinary skill in the art to vary the temperature of the cooling track (the time-temperature characteristic) based upon the mold finish temperature of the previous mold passing through the cooling track in the method of Terry to arrive at the claimed invention before the effective filing date because doing so had the 

Regarding claim 6, Terry does not disclose further comprising: adjusting the number of casting molds being present inside the installation based on the first and/or the at least one second process parameter.  
Examiner has interpreted the number of molds in the installation as not a variable modifiable by a controller, it is not depending on the rate through the cooling region or the number of the moulds in the cooling region.  A worker must alter the spacing of the moulds or the number of moulds on the installation, not the part of the installation which lies within the cooler, manually. 
One of ordinary skill in the art would understand that when the material worked upon the molded chemical, which is unclaimed, is too hot or too cold, it would have been obvious to decrease the number of hot things, sources of heat, in the cooling zone at once overall for a given cooling power such that the hot things are cooled at a faster rate, or equivalently to decrease the temperature of the cooling zone such that the heat transfer accelerates given the same amount of time, each of these representing an art-recognized variable under a constant cooling power.   MPEP 2144.03
Doing so would have had the benefit of optimizing the cooling of the molds routinely, which decreased time of cooling, which decreased cost of operation.  Therefore, there was motivation to modify Terry.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Terry to alter the number of casting molds pressing in the installation based on the process parameters and teachings of Terry to optimize the speed, temperature and number of molds as a result-effective-variable to arrive at the claimed invention before the effective filing 

Regarding claim 7, Terry does not disclose wherein adjusting the number of casting molds being present inside the installation based on the first and/or the at least one second process parameter comprises: removing at least one casting mold from the installation or adding at least one casting mold to the installation.
Since the speed is varied based upon the process variables listed, including the temperatures of the molds, which are in the cooling track at time of operation it would have been obvious to one of ordinary skill in the art to alter the number of molds in the installation or their spacing in the cooling region in response to the temperature of the mold or the technician with the time of the time-temperature characteristic to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for improved yield of the mold manufacturing process, which decreased start-up time which decreased operating costs.  Therefore, there was motivation to modify Terry.
Therefore, it would have been obvious to one of ordinary skill in the art to set the number of casting molds in the installation based upon the time-temperature characteristics of the final temperature of a mold passing through the cooling installation in the method of Terry to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the benefit of routinely optimizing the start-up time of the mould cooling process, which decreased operating costs.

Regarding claim 8, Terry inherently discloses further comprising: sending the first casting mold to the cooling track before sending the second casting mold to the cooling track.
Whichever mold enters the cooling zone first is the first mold of the operation with respect to the control algorithm is performed.  

Regarding claim 9, Terry discloses further comprising: sending the first and/or the second casting mold to a buffer area (any area can be a buffer area – where there is direct or indirect cooling and/or heating – in this interpretation the buffer area is outside of the cooling region downstream of the cooler 5) inside the installation after passing through the cooling track.

Regarding claim 10, Terry does not disclose wherein the first and/or the at least one second process parameter each is a temperature.  
The first temperature here is interpreted as the temperature of the first mold, and the second parameter is the temperature of the second mold.  
Both temperatures would have been measured to ensure that the method is effective at producing the desired result repeatedly and that the adjustment of the cooling is producing the desired result.  Therefore, there was motivation to modify Terry.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Terry to measure the temperature of the first and second molds to arrive at the claimed invention before the effective filing date because doing so ensured that the method is effective at producing the desired result repeatedly and that the adjustment of the cooling is producing the desired result.

Regarding claim 11, Terry discloses an apparatus for controlling a cooling process of casting molds (see entire apparatus of Fig. 1) (intended use) for cosmetic products relative to a predetermined process parameter during passing through a cooling track in an installation, the apparatus comprising: a means for determining at least one process parameter of a first casting mold (thermometer of C3/L34 – process parameter is temperature); a means for sending the first casting mold and a second casting mold through the cooling track (see chain 2 which is an 
Terry does not explicitly disclose a means for adjusting a speed of the second casting mold through the cooling track based on a difference between the process parameter and the predetermined process parameter (interpreted as a processor/controller).
Terry inherently discloses a controller.  See C2/L14-19.  The controller, whether it be a linear rpm of the actuator motor or a computer numeric controller.  To add a controller to automate the manual process would have been automation of manual processes.
Terry discloses a means for adjusting a temperature of at least one area of the cooling track (interpreted as the portion of the installation which is in the cooler including the chain 2) while passing the second casting mold through the cooling track based on the difference between the process parameter and the predetermined process parameter (see C2/L14-19 – Terry recognizes that the cooling power may be varied through altering the rate of cooling with the conveyor speed).  While the chain and mold speed is varied, the temperature of those structures are adjusted, where they are regions of the cooling track.  This is consistent with the broadest reasonable interpretation standard.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the inherent controller with the apparatus of Terry to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the prevention of installation downtime when an improperly solidified strand breaks out because of insufficient heat transfer in the mold, thereby decreasing the operation of cost of the installation.

Regarding claim 14, Terry does not disclose further comprising: a means for adjusting a number of casting molds being present in the installation, wherein the means for adjusting is adapted to remove at least one casting mold from the installation or to add at least one casting mold to the installation.

Doing so had the benefit that it decreased the heat required to be removed from each mold or all molds in the installation overall for a constant cooling power, thereby decreasing the residence time or increasing the speed of operation of the installation to produce a cooled mold.  Therefore, there was motivation to modify Terry.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Terry to manually remove molds when there are too many molds in the cooling track at once such that the mold are not completely cooled at the exit for a given cooling power/temperature to arrive at the claimed invention before the effective filing date because doing so had the benefit it decreased the heat required to be removed from each mold or all molds in the installation overall for a constant cooling power, thereby decreasing the residence time or increasing the speed of operation of the installation to produce a cooled mold.

Regarding claim 15, Terry does not disclose wherein the first and/or the at least one second process parameter each is a temperature.  
Because of the teachings of Terry, one of ordinary skill in the art would recognize that the temperatures of each of the molds exiting the cooler 5 would need to be compared to the predetermined threshold temperature when the cooling temperature is adjusted.  The first temperature here is interpreted as the temperature of the first mold, and the second parameter is the temperature of the second mold.  They both have temperature units.
Both temperatures would have been measured to ensure that the method is effective at producing the desired result repeatedly and that the adjustment of the cooling is producing the desired result.  Therefore, there was motivation to modify Terry.
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry (US 2677152) in view of at least one of Delpuech (US 6233966) OR Gehring (US 2014/0036069).

Regarding claim 13, Terry does not explicitly disclose further comprising: a means for determining a number of casting molds being present in the installation.
In the same field of endeavor of cooling objects on a conveyor belt, Delpuech discloses: a means for determining a number of objects being present in the installation (see feedback control with camera 22 of related art and detailed description).  The computer controller must inherently recognize the number of objects in the installation in order to perform the feedback loop functions.  See C3/L18-30.  The reference recognizes that the camera may count the number of patterns travelling past the camera.  Since the patterns presumably correspond to the temperatures of the objects as compared to their surroundings, Examiner has interpreted that the camera inherently determines the number of objects passing by it.
Delpuech had the benefit that it allowed for the automation of the control of the molding process. Delpuech mentions that the imaging system can determine the quantity of products treated by the apparatus (col 10, line 3-8). Therefore, there was motivation to combine Delpuech with Terry.
In the same field of endeavor, Gehring discloses: a means for recognizing a number of articles being present in the installation (see camera system 10).  The computer controller must 
Gehring had the benefit that it allowed for the automation of the control of the transport and that the image quality remains high without requiring image corrections which are expensive.  See [0012]. Therefore, there was motivation to combine Gehring with Terry.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the computer/controller/camera of Gehring OR Delpuech with the apparatus of Terry to arrive at the claimed invention before the effective filing date because doing so had the benefit that it the imaging system can determine the quantity of products treated by the apparatus or allowed for the automation of the control of the molding process and precluded image corrections from being required, thereby reducing costs.

Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive.

Regarding the specification, Applicant’s arguments regarding the previous Objection have been found persuasive and therefore, the objection to the specification is withdrawn.

Argument #1: Terry does not disclose adjusting a temperature of a cooling track while passing a mold through the cooling track based on a difference between a first and a predetermined parameter. pp. 7-8.
The track is the conveyor or the chain, by lowering the rate of the track, the track is kept longer or shorter time in the cooler area, which would adjust the temperature of the conveyor or chain.  Therefore the argument is not persuasive.

	Argument #2: Applicant argues that Terry adjusts the cooling rate by adjusting the residence time/speed of the conveyor while maintaining a constant temperature and that is not what Applicant is doing as per “adjusting a temperature of at least one area of the cooling track while passing the second casting mold through the cooling track”.  Applicant argues that Terry does not disclose or suggest adjusting a temperature of a cooling track regarding claim 1 and that Terry does not disclose or suggest adjusting a temperature of a cooling track. p.8.
As noted above, the track/mold/chain is an area of the cooling track and altering its residence time, also alters the temperature of that part of the track that is within the cooling region.  Increasing the residence time, an art-recognized variable, would have obviously decreased the temperature of the chain/mold/track/installation, which is within the broadest reasonable interpretation of adjusting as understood by one of ordinary skill in the art before the effective filing date.

	Regarding claim 11, Terry discloses a cooling region of the track (see Non-Final OA dated 8/7/2020), which is interpreted as a means for adjusting a temperature of at least one area of the cooling track.  The first and second molds are a part of the cooling track.
	The claim construction does not require a variably cooled region at a temperature below room temperature, but rather a variable speed of passing through a region of cool area relative to the heated molding temperature.  Examiner has not interpreted that the claim limitation is indefinite, but it is broader than Applicant construes or argues.
	It is broader because it includes a means for adjusting a speed and a means for adjusting a temperature.  Both means can be considered the aspects of the controller and are manners of operating the claimed apparatus that the cited prior art is capable of performing and includes.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712